Citation Nr: 0732288	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-30 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a pterygium of the 
right eye.

2.  Entitlement to service connection for a chorioretinal 
scar of the left eye.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1947 to April 1950 and from December 1954 to 
May 1968; and in the United States Navy from August 1950 to 
June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 

Procedural history 

The veteran was originally denied service connection for an 
eye condition in a January 1955 rating decision.  He did not 
file an appeal. 

In November 2004, the veteran again requested service 
connection for a eye condition.  A March 2005 rating decision 
denied the veteran's claim without reference to the prior 
final denial.  The veteran disagreed with the March 2005 
rating decision and initiated the instant appeal.  The appeal 
was perfected by the veteran's timely submission of his 
substantive appeal (VA Form 9) in August 2006. 

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Boston 
RO in April 2007.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

Issue not on appeal 

The March 2005 rating decision also denied service connection 
for residuals of a right inguinal hernioplasty.   The 
veteran's May 2005 notice of disagreement  included this 
issue.  However, a letter from the veteran's representative 
dated May 2006 indicated that the veteran only wished to 
pursue the issue of entitlement to service connection for an 
eye condition.  Specifically, the representative stated: "I 
spoke with [the veteran] and he clarified that his Notice of 
Disagreement is with the denial of service connection for his 
eye condition only."  His claim as to that issue  has 
therefore been withdrawn.  See 38 C.F.R. § 20.204 (2006).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
right eye pterygium and his military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
chorioretinal scar of the left eye and his military service.


CONCLUSION OF LAW

A eye condition was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a left and right eye condition.  For the sake of economy, 
because these two issues involve the application of the same 
law to virtually identical facts, the Board will address them 
together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 



Initial matter - the previously denied claim

As was alluded to in the Introduction, the veteran's claim 
for service connection for an eye condition was denied in an 
unappealed January 1955 rating decision.  Interestingly, the 
veteran then went on to serve a dozen or more years on active 
duty.  The veteran filed another claim in November 2004.  The 
RO denied subsequently denied the new claim in March 2005 
without reference to the previous denial.

The United States Court of Appeals for the Federal Circuit 
has held that if service connection has been previously 
denied and that decision became final, the Board does not 
have jurisdiction to review the claim on a de novo basis in 
the absence of a finding that new and material evidence has 
been submitted. See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Here, the Board finds that the veteran has 
indeed submitted new and material evidence which is 
sufficient to reopen the previously-denied claim, namely 
evidence of a current eye disability. Moreover, as noted 
above the veteran served on active duty for  many years after 
the January 1955 rating decision, and there has been added to 
the record additional service medical records.  See 38 C.F.R. 
§ 3.156(c) (2006).  Accordingly, the Board will decide the 
veteran's service-connection claim on the merits.

Although the RO adjudicated the claim on the merits (rather 
than on the narrower question of whether new and material 
evidence had been submitted which was sufficient to reopen 
the claim), the Board concludes that the veteran has not been 
prejudiced by such action, because in so doing the RO 
accorded the claim more consideration than was warranted. Cf. 
Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 8, 2005, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The February 2005 letter further emphasized:  "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis as in the original].

The Board notes that the February 2005 letter from the RO 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a May 18, 2006 letter from the RO which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the May 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, his private treatment and 
VA outpatient treatment records and provided a VA 
examination. 
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in April 2007 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  


Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2). See Hickson, supra.

With respect to Hickson element (1), the medical evidence of 
record includes multiple diagnoses of pterygium on the 
surface of the veteran's right eye and a chorioretinal scar 
on his left eye.  See e.g., a February 2005 VA examination 
report.  Hickson element (1) has therefore been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the veteran's service medical records indicate that 
he had an eye problem, bilateral conjunctivitis, while in 
military service.  Hickson element (2) has therefore arguably 
been satisfied.

With respect to Hickson element (3), the record contains a 
medical nexus opinion that address the relationship between 
the veteran's eye conditions and his military service.  That 
opinion comes from the veteran's February 2005 VA 
examination.  The examiner concluded that based on the 
significant amount of the veteran's lifetime that was spent 
in a high UV exposure environment it is "less likely than 
not that the [veteran] military experience was the source of 
[his] pterygium."  Similarly, the VA examiner concluded that 
the veteran's chorioretinal scar was not likely caused by his 
military service.  

There is no competent medical evidence to the contrary.  
There is also of record a July 18, 2007 statement from 
A.H.R., M.D.  Dr. A.H.R. stated that the veteran "has 
pterygium on the surface of his right eye that is causing him 
discomfort.  This pterygium is due to excessive sun exposure 
when he was younger."  Dr. A.H.R. did not attribute the 
veteran's pterygium to his military service and did not 
comment on his chorioretinal scar.  

The Board is of course aware that the veteran was exposed to 
he sun during service, as was every other service person.  
There is, however, of record no medical evidence which 
suggests that in-service sun exposure was responsible for the 
claimed conditions.

To the extent that the veteran and his representative contend 
that a medical relationship exists between the eye conditions 
and the veteran's military service, any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 

Consequently, Hickson element (3) has not been met, and the 
veteran's claim fails on this basis.  


In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a right eye pterygium and left eye chorioretinal scar, as 
Hickson element (3) has not been met.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for pterygium of the right 
eye is denied.

Entitlement to service connection for a chorioretinal scar of 
the left eye is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


